Let me first of 
all say that I am happy to see the former Yugoslav 
Republic of Macedonia, represented by Ambassador 
Kerim, presiding over the General Assembly at its 
sixty-second session. 
 My country extends to him wishes for the greatest 
success in accomplishing his mission. We would like to 
assure him of our full cooperation. Please also allow 
me to pay tribute to Ms. Haya Rashed Al-Khalifa of the 
Kingdom of Bahrain for the skill with which she 
conducted the work of the sixty-first session.  
 I would also like to welcome the presence among 
us of Mr. Ban Ki-moon, Secretary-General of the 
United Nations. I congratulate him on his accession to 
this post of the highest prestige in our Organization. 
The vast experience and the qualities of a diplomat that 
he is known for are a guarantee of success in this lofty 
function. I am convinced that he will be able to work 
for the benefit of our Organization in continuing the 
efforts of his predecessor, Mr. Kofi Annan, to whom I 
would like once again to pay tribute. 
 The general debate in this Assembly is a special 
moment in international life. Indeed, it is an 
opportunity every year for heads of Member States to 
take stock of the world’s affairs, to exchange views in 
this regard and to reflect the aspirations of their 
nations.  
 The sixty-second session of the General 
Assembly opens this year again in a rather troubled 
international context. At the dawn of the twenty-first 
century, the challenges facing humanity are more 
pressing and more complex with each passing day, 
giving rise alternatively to hope and fears.  
 The first of these challenges to which I would 
like to refer here today has to do with peace and 
security. International events today highlight even 
more than before the paramount need to breathe new 
life into efforts for disarmament and non-proliferation. 
Nuclear proliferation is a threat, not only to 
international peace and security but also to the very 
survival of humankind. Attempts by terrorist 
organizations to acquire weapons of mass destruction 
are also indicative of the reality of this threat. 
Terrorism, indeed, is a particularly great danger to the 
international community, a threat that we can only face 
through concerted and resolute global action.  
 It is because of this conviction that Cameroon has 
in the past year contributed to the adoption by the 
General Assembly of the Global Counter-Terrorism 
Strategy. Once again, I would like to salute this historic 
accomplishment. For the first time, Member States 
have decided to take up concrete political, operational 
and legal measures to coordinate their fight against 
terrorism. They have committed themselves to 
strengthening their capacity to react, as well as the 
capability of the United Nations in this regard. They 
have agreed to address situations that could lead to the 
extension of this scourge. Today, the problem is to 
apply this fundamental text, both in letter and spirit. 
My country would like to reaffirm its availability and 
its determination in terms of taking on commitments in 
this work. 
 In many regions around the world, peace and 
security continue to be seriously threatened. For years 
now, the unrest in the Middle East has been a serious 
threat to international peace and security. The 
evolution of the Israeli-Palestinian conflict causes deep 
concern. It is paramount that Israel and the Palestinian 
Authority resume a constructive dialogue. That is the 
only way, in the opinion of my country, to move 
forward toward a settlement. Cameroon is convinced 
that only the efforts of all concerned parties, supported 
by the Great Powers and based on the principle of two 
States   Israel and Palestine   coexisting in peace 
and security, will make it possible to reach a definitive, 
fair and just settlement to this conflict. 
 In Lebanon, as in Iraq, reconciliation among the 
various communities of these countries is the only 
hope for a sustainable stability.  
 In Africa, in spite of initiatives undertaken by the 
international community, there remain a number of 
hotbeds of tension. Please allow me to highlight some 
of these.  
 The crisis in Côte d’Ivoire seems to be reaching a 
turning point. We are convinced that, with the firm and 
sincere commitment of all parties and the support of 
the international community, this fraternal country will 
have definitively turned a particularly painful page in 
its history. The people of Côte d’Ivoire, we are sure, 
will be able to persevere in their choice of peace and 
national reconciliation. It is extremely important that 
they work together in good faith for a full and rapid 
implementation of the Ouagadougou peace agreement. 
 The situation in Somalia continues to threaten 
peace and security in the region. Cameroon is deeply 
concerned by acts of violence in Somalia. We would 
like to congratulate the mission of the African Union 
for the support that it has extended to the Transitional 
Federal Institutions. We are sure that the speedy 
deployment of the envisaged United Nations force will 
definitely have a positive effect on the stability in that 
country and on the security of the population.  
 The human toll of the Darfur crisis causes 
profound concern. It seems to us of paramount 
importance that all efforts be undertaken to break the 
tragic cycle of violence in that region. The effects of 
the crisis have already been deeply felt by 
neighbouring States and threaten to extend further. It 
should be understood that Cameroon welcomes the 
announcement of the deployment of the hybrid United 
Nations-African Union peacekeeping operation in 
Darfur. I am convinced that this operation will make it 
possible to stabilize the situation in the area and save 
innocent lives. My country welcomes the fact that the 
Government of Sudan has unconditionally accepted the 
deployment of this mission. In our opinion, this is a 
decisive stage in the resolution of the crisis. At the 
same time, Cameroon believes it is very important to 
continue efforts to address the causes of the conflict, 
by relaunching the political process and by 
implementing a real programme of development in the 
region, specifically by ensuring access to water 
resources. 
 Cameroon follows with close attention the 
developments in the situation in Chad and the Central 
African Republic. Those fraternal countries with which 
we have long common borders have, for a number of 
years, been facing instability fomented by various 
insurgent groups. That situation poses a serious threat 
to peace and stability in those countries and to the 
security and well-being of their populations and 
triggers a true humanitarian tragedy in the region. It 
also causes cross-border insecurity that affects other 
countries in the region, including Cameroon. For that 
reason, my country resolutely supports the upcoming 
deployment of a multidimensional presence of the 
United Nations and the European Union on the borders 
of Chad, the Central African Republic and the Sudan. I 
wish to reiterate from this rostrum that my country is 
ready to cooperate fully with the United Nations in the 
implementation of that operation. 
 With regard to the Democratic Republic of the 
Congo we welcome the progress accomplished towards 
peace in terms of establishing democratic institutions 
in that country. The situation in the eastern part of the 
country continues to be a source of concern to the 
international community. It seems to us that seeking a 
solution to the crisis of the two Kivus should be based 
first and foremost on political and diplomatic methods 
corresponding to the problem at hand. 
 The challenges we must face in terms of peace 
and security are considerable. However, they must not 
eclipse in our minds the equally significant challenges 
confronting us in other areas. It seems crucial to me 
that every necessary effort be exerted to reach the 
Millennium Development Goals. This year we are 
reaching the midpoint of the timetable we have 
established for ourselves in that regard. It is very 
important that States live up to the commitments made, 
to the extent possible. The reduction in official 
development assistance in 2006 underlines the need for 
donors to try to increase the level of their aid so that 
the goals set for 2010 and 2015 may be reached. 
 Furthermore, I wish again to state the hope that 
the negotiations of the Doha Round are completed on 
schedule and ensure that the interests of the countries 
of the South are protected and that the globalization of 
trade retains its significance. 
 I cannot remain silent about the terrible 
experience of thousands of young people from Africa 
who, for a number of years now, have set forth at risk 
to their lives in their attempts to reach Europe   in 
their eyes the new promised land. That migration keeps 
increasing and is of course attributable to the 
difference in the level of development between the 
North and the South. In that regard, the countries of 
origin, the countries of transit and the receiving 
countries must intervene to seek humane solutions that 
take into account the underlying causes of that 
phenomenon. It is indeed clear that neither controls nor 
repatriation will offer an adequate or sustainable 
response to the problem.  
 The issue of climate change is becoming one of 
the most important and most urgent issues of our time, 
as has been recognized by all, and it is urgent that we 
act. The destinies of future generations depend on that. 
In that context I wish to congratulate the Secretary-
General for his initiative in convening the High-level 
Event on Climate Change, which has just been 
concluded here. 
 The holding of negotiations in December 2007 in 
Bali, Indonesia, on the United Nations Framework 
Convention on Climate Change and on the post-Kyoto 
regime should also be a focus of our attention. 
Furthermore, we welcome the intention of the Tunisian 
Government to organize from 18 to 20 November 
2007, an international conference on the effects of 
climate change and strategies for adaptation on the 
African continent and in the Mediterranean region. In 
that domain we should try to reach a global agreement 
that would be part of the United Nations Framework 
Convention process and which would tackle the matter 
of climate change in all its aspects. 
 The challenges we have just discussed can only 
be taken up on a global scale. The United Nations 
should be at the forefront of that struggle and for that 
purpose needs the active cooperation of all its 
Members, particularly the great Powers. But it should 
also constantly adapt itself to the changing realities of 
our time so as to be in a position to efficiently fulfil its 
mission.  
 Accordingly, Cameroon attaches the greatest 
importance to the reform of the United Nations. It 
supports a progressive, gradual reform of the current 
United Nations system which would take into account 
the changing balances in the world in recent years and 
the emergence of many new States. It is our intention 
to continue to cooperate with other Member States for 
a renewed United Nations, a model of modern and 
effective governance, in its participation in world 
affairs. 
